


Exhibit 10.30

 

2014 SENIOR VICE PRESIDENT NQSO AGREEMENT

 

<Participant Full Name>

 

Dear <Participant First Name>

 

Congratulations, you have been awarded a stock option grant in recognition of
your contributions to the success of HMS Holdings Corp. (the “Company”) and its
Affiliates.  A stock option grant gives you the right to purchase a specific
number of shares of the Company’s common stock at a fixed price, assuming that
you satisfy conditions of the Company’s Fourth Amended and Restated 2006 Stock
Plan (the “Plan”) and the implementing agreement.  We would like you to have an
opportunity to share in the continued success of the Company through this stock
option grant under the Plan.  The following represents a brief description of
your grant.  Additional details regarding your award are provided in the
attached Nonqualified Stock Option Agreement (the “Grant Agreement”) and in the
Plan.

 

Stock Option Grant Summary:

 

Date of Grant

 

November 12, 2014

Option Shares

 

<Number of Shares Granted>

Exercise Price per Share

 

$           

Exercisability

 

One-sixth of the Option Shares on each of the first, second and third
anniversaries of the Date of Grant, with the remainder becoming exercisable as
provided in Exhibit A to the Grant Agreement. Each of those dates is an
“Exercisability Date.”

Term Expiration Date

 

              ,         

 

·                  You have been granted a nonqualified stock option to purchase
Shares of the Company’s common stock.  The total number of Shares under your
grant is in the chart above under “Option Shares” and the price per share is
under “Exercise Price per Share.”

 

·                  The potential value of your stock option grant increases if
the price of the Company’s stock increases, but you also have to continue to
provide services to the Company (except as the Grant Agreement provides) to
actually receive such value.  Of course, the value of the stock may go up and
down over time.

 

·                  You can’t exercise the stock option (actually purchase the
shares) until it becomes exercisable.  Your stock option becomes exercisable as
provided in the chart above under Exercisability, assuming you remain an
employee of or member of the Board of Directors of the Company and subject to
the terms in the Grant Agreement.

 

·                  Whether or not you decide to exercise your stock option and
purchase the stock is your decision, and, you have until the stock option
expires (which will be no later than the seventh anniversary of the Date of
Grant but can end earlier in various situations) to make that decision.

 

·                  Once you have purchased the Shares, you will own them and may
decide whether to hold the stock, sell the stock or give the stock to someone as
a gift.

 

You can access the Merrill Lynch portal updates and information:
https://www29.benefits.ml.com/login/login.aspx.  Please email IR@hms.com with
any questions.

 

--------------------------------------------------------------------------------


 

HMS HOLDINGS CORP.

NONQUALIFIED STOCK OPTION GRANT AGREEMENT FOR SENIOR VICE PRESIDENTS

 

HMS Holdings Corp. (the “Company”) has granted you an option (the “Option”)
under the HMS Holdings Corp. Fourth Amended and Restated 2006 Stock Plan (as it
may be amended from time to time) (the “Plan”).  The Option lets you purchase a
specified number (the “Option Shares”) of Shares of the Company’s common stock,
at a specified price per Share (the “Exercise Price”).

 

The individualized communication you received (the “Cover Letter”) provides the
details for your Option.  It specifies the number of Option Shares, the Exercise
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

 

The Option is subject in all respects to the applicable provisions of the Plan. 
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document.  Capitalized terms are
defined either further below in this grant agreement (the “Grant Agreement”) or
in the Plan.

 

The Plan document is available on the Merrill Lynch website.  The Prospectus for
the Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review under the Investor Relations tab on the Company’s web site.  You may also
obtain paper copies of these documents upon request to the Company’s Investor
Relations department (IR@HMS.com).

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company’s stock or of this Option, or the Company’s prospects.  The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT
MAY BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO HMS HOLDINGS
CORP. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

2

--------------------------------------------------------------------------------


 

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Option Exercisability

 

While your Option remains in effect under the Option Expiration section, you may
exercise any exercisable portions of the Option (and buy the Option Shares)
under the timing rules of this section, provided that you may not exercise the
Option for fewer than 100 full shares at any particular time unless fewer than
100 remain unexercised.

 

 

 

 

 

The Option will become exercisable on the schedule provided in the Cover Letter
to this Grant Agreement assuming that through each Exercisability Date, (i) if
you received the Option in your capacity as an employee of the Company, you
remain an employee or (ii) if you received the Option in your capacity as a
member of the Company’s Board, you remain a member of the Company’s Board. Any
fractional shares will be carried forward to the following Exercisability Date,
unless the Committee selects a different treatment. For purposes of this Grant
Agreement, employment with the Company will include employment with any
Affiliate whose employees are then eligible to receive Awards under the Plan.
Unless the Committee determines otherwise, if an entity employing you ceases to
be an Affiliate, your employment with the Company will be treated as ended even
though you continue to be employed by that entity.

 

 

 

 

 

Exercisability will accelerate fully on your disability or death, including with
respect to the Performance Option Shares (as defined below). For this purpose,
“disability” means permanent and total disability as defined by
Section 22(e)(3) of the Code. Exercisability will continue and increase (until
fully exercisable) over the two years following your date of Retirement.
“Retirement” for this purpose means cessation of service on or after attaining
age 60 and completing five years of service with the Company.

 

 

 

Change in

 

If a Change in Control occurs, your Option will be treated as provided in

Control

 

Section 11 of the Plan if, within 24 months following the Change in Control,
your employment or service ends on a termination without cause (as determined by
the Committee or the Board), provided also that the Option will remain
outstanding for 12 months following such termination but not beyond the Term
Expiration Date.

 

 

 

Option Expiration

 

The Option will expire no later than the close of business on the Term
Expiration Date. Unexercisable portions of the Option expire immediately when
you cease to be employed (unless you are concurrently remaining or becoming a
member of the Board, or, for a Board member, concurrently remaining or becoming
an employee of the Company). If the Company terminates your employment or
service for cause, the Option will immediately expire without regard to whether
it is then exercisable.

 

 

 

 

 

Exercisable portions of the Option remain exercisable until the first to occur
of the following (the “Final Exercise Date”), each as defined further in the
Plan or the Grant Agreement:

 

 

 

 

 

·      Three months (measured to the corresponding date in the month) after your
employment (or directorship) ends if you resign or if the Company terminates
your employment or service without cause (as determined under the Plan), except
as provided above under Change in Control

 

3

--------------------------------------------------------------------------------


 

 

 

·      For death or Disability, the first anniversary of the date employment or
service ends

 

 

 

 

 

·      For Retirement, the end of the second year following your date of
Retirement

 

 

 

 

 

·      The Term Expiration Date

 

 

 

 

 

The Committee can override the expiration provisions of this Grant Agreement.

 

 

 

Method of Exercise and Payment for Shares

 

Subject to this Grant Agreement and the Plan, you may exercise the Option only
by providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Committee designates, received on or
before the date the Option expires. Each such notice must satisfy whatever
then-current procedures apply to that Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Exercise Price using one or more
of the following methods:

 

 

 

Cash/Check

 

cash or check in the amount of the Exercise Price payable to the order of the
Company;

 

 

 

Cashless Exercise

 

an approved cashless exercise method, including directing the Company to send
the stock certificates (or other acceptable evidence of ownership) to be issued
under the Option to a licensed broker acceptable to the Company as your agent in
exchange for the broker’s tendering to the Company cash (or acceptable cash
equivalents) equal to the Exercise Price and, if you so elect, any required tax
withholdings;

 

 

 

Net Exercise

 

by delivery of a notice of “net exercise” to or as directed by the Company, as a
result of which you will receive (i) the number of shares underlying the portion
of the Option being exercised less (ii) such number of shares as is equal to
(A) the aggregate Exercise Price for the portion of the Option being exercised
divided by (B) the Fair Market Value on the date of exercise;

 

 

 

Stock

 

if permitted by the Committee, by delivery of Shares owned by you, valued at
their Fair Market Value, provided (i) applicable law then permits such method of
payment, (ii) you owned such Shares, if acquired directly from the Company, for
such minimum period of time, if any, as the Committee may establish in its
discretion, and (iii) the Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar restrictions; or

 

 

 

 

 

 

 

any combination of the above permitted forms for payment.

 

 

 

Withholding

 

Issuing the Option Shares is contingent on satisfaction of all obligations with
respect to required tax or other required withholdings (for example, in the
U.S., Federal, state, and local taxes). The Company may take any action
permitted under Section 14(c) of the Plan to satisfy such obligation, including
satisfying the tax obligations by (i) reducing the number of Option Shares to be
issued to you in connection with any exercise of the Option by that number of
Option Shares (valued at their Fair Market Value on the date of exercise) that
would equal all taxes required to be withheld (at their minimum withholding
levels), (ii) accepting payment of the withholdings from a broker in connection
with a Cashless

 

4

--------------------------------------------------------------------------------


 

 

 

Exercise of the Option or directly from you, or (iii) taking any other action
under Section 14(c) of the Plan. If a fractional share remains after deduction
for required withholding, the Company will pay you the value of the fraction in
cash.

 

 

 

Compliance with Law

 

You may not exercise the Option if the Company’s issuing stock upon such
exercise would violate any applicable Federal or state securities laws or other
laws or regulations. You may not sell or otherwise dispose of the Option Shares
in violation of applicable law. As part of this prohibition, you may not use the
Cashless Exercise methods if the Company’s insider trading policy then prohibits
you from selling to the market.

 

 

 

Additional Conditions to Exercise

 

The Company may postpone issuing and delivering any Option Shares for so long as
the Company determines to be advisable to satisfy the following:

 

 

 

 

 

 

its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

 

 

 

 

 

 

 

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;

 

 

 

 

 

 

 

your complying with any requests for representations under the Plan; and

 

 

 

 

 

 

 

your complying with any Federal, state, or local tax withholding obligations.

 

 

 

Additional Representations from You

 

If you exercise the Option at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company will issue the Option Shares to you. You must —

 

 

 

 

 

 

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

 

 

 

 

 

 

 

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

 

 

 

 

 

 

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

 

 

 

 

 

 

 

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

 

5

--------------------------------------------------------------------------------


 

No Effect on Employment or Other Relationship

 

Nothing in this Grant Agreement restricts the Company’s rights or those of any
of its Affiliates to terminate your employment or other relationship at any time
and for any or no reason. The termination of employment or other relationship,
whether by the Company or any of its Affiliates or otherwise, and regardless of
the reason for such termination, has the consequences provided for under the
Plan and any applicable employment or severance agreement or plan.

 

 

 

Not a Shareholder

 

You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to any of the Option Shares until you have
exercised the Option, paid for the shares, and received evidence of ownership.

 

 

 

No Effect on Running Business

 

You understand and agree that the existence of the Option will not affect in any
way the right or power of the Company or its shareholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.

 

 

 

Governing Law

 

The laws of the State of New York will govern all matters relating to the
Option, without regard to the principles of conflict of laws.

 

 

 

Restrictive Covenants Clawback

 

If the Board or the Committee determines, in its sole discretion, that you
violated or are violating any of the Restrictive Covenants set forth below under
the section titled “Restrictive Covenants,” the Option will immediately
terminate without regard to whether it is then Vested in whole or in part.  In
addition, the Board or the Committee may, in its sole discretion, require from
you payment or transfer to the Company of the Gain from the Option, where the
“Gain” consists of the greatest of (i) the value of the Option Shares on the
date, within the Recovery Measurement Period, on which you exercised the Option
with respect to such Option Shares, (ii) the value of the Option Shares received
upon exercise during the Recovery Measurement Period, as determined on the date
of the request by the Committee to pay or transfer, (iii) the gross (before tax)
proceeds you received from any sale of the Option Shares during the Recovery
Measurement Period, and (iv) if transferred without sale during the Recovery
Measurement Period, the value of the Option Shares when so transferred.  The
Board or the Committee may determine the recoupment method in its sole
discretion for any portion of the Option transferred (where permitted) before
being exercised.  The “Recovery Measurement Period” means the 12 months before
the date of the determination of violation.  The provisions in this section are
essential economic conditions to the Company’s grant of the Option to you. By
acknowledging receipt of the grant of the Option hereunder, you agree that the
Company may deduct from any amounts it owes you from time to time (such as any
severance or other payments owed following a termination of employment, as well
as any other amounts owed to you by the Company, as permitted by applicable law)
to the extent of any amounts you owe the Company under this Restrictive
Covenants Clawback section.

 

 

 

 

 

You acknowledge that you would not be receiving the Option described herein but
for your agreement to comply with the Restrictive Covenants.  Likewise, you

 

6

--------------------------------------------------------------------------------


 

 

 

acknowledge that you would be unjustly enriched if you violate the Restrictive
Covenants, while being able to retain some or all of the Option Shares or the
gain associated with them.  Furthermore, you acknowledge and agree that the
damages for your breach of the Restrictive Covenants are not subject to
calculation and that the remedies set forth in this Restrictive Covenants
Clawback section, therefore, will only reimburse the Company for a portion of
the damage done.  For this reason, the Company shall be entitled to recover from
you any and all damages Company has suffered and, in addition, Company will be
entitled to injunctive relief.  The parties agree that the forfeiture of the
Option and payments described in this section are expressly not Company’s
exclusive or sole remedy.

 

 

 

 

 

This remedy is in addition to any other remedies that the Company may have
available in law or equity with respect to breaches of the Restrictive Covenants
below.  It is also in addition to, and not in substitution for, any other
clawback policies that may be adopted from time to time, including any required
by Federal law, such as under Section 304 of the Sarbanes-Oxley Act of 2002 or
the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

 

 

 

 

Payment is due in cash or cash equivalents within 10 days after the Board or the
Committee provides notice to you that it is enforcing this clawback.  Payment
will be calculated on a gross basis, without reduction for taxes or
commissions.  The Company may, but is not required to, accept retransfer of
shares in lieu of cash payments.

 

 

 

Restrictive Covenants

 

In consideration of the terms of this Option and your access to Proprietary
Information (as defined below), you agree to the Restrictive Covenants set forth
below.

 

 

 

 

 

Confidential Information

 

You have or will be given access to and provided with sensitive, confidential,
proprietary and/or trade secret information (collectively, “Proprietary
Information”) in the course of your employment. Examples of Proprietary
Information include inventions, new product or marketing plans, business
strategies and plans, merger and acquisition targets, financial and pricing
information, software of the Company in various stages of development, including
computer programs in source code and binary code form, software designs,
specifications, programming aids (including “library subroutines” and
productivity tools), programming languages, interfaces, visual displays,
technical documentation, user manuals, data files and databases of the Company,
analytical models, customer/client lists and information, and supplier and
vendor lists and information. You agree not to disclose or use Proprietary
Information, either during or after your employment with the Company, except as
necessary to perform your duties or as the Company may consent in writing.

 

 

 

 

 

 

 

Non-competition and Non-solicitation

 

You agree that while the Company employs you and for a period of 12 months after
your employment ends for any reason, you will not directly or indirectly
(whether as an owner, partner, officer, employee, director, investor, lender,
consultant, independent contractor or otherwise) do any of the following:

 

 

 

 

 

 

 

 

 

                                               
(i)                                     Compete.  In the geographical area where
the Company does business or, at the time your employment ends, plans to do
business, you will not engage or assist others in

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

engaging in any business or enterprise that competes with the Company’s
business, including any business or enterprise that develops, designs, produces,
manufactures, markets, licenses, sells, renders, or provides any product or
service that competes with any product or service actually or planned to be
developed, designed, produced, manufactured, marketed, licensed, sold, rendered,
or provided by the Company while you are or were employed by the Company;
provided that your passive ownership of not more than 1% of the outstanding
stock of a publicly-held company will not, by itself, violate this provision. 
For purposes of this Grant Agreement, you agree that the Company does business
throughout and plans to do business throughout the United States;

 

 

 

 

 

 

 

 

 

                                               
(ii)                                  Solicit Clients, Customers, or Accounts. 
You will not, either alone or in association with others, actually or attempt to
solicit, divert, or take away the business or patronage of any of the Company’s
clients, customers, or accounts, or prospective clients, customers, or accounts,
that the Company contacted, solicited, or served while you were employed by the
Company or about which you have Proprietary Information, provided that this
provision does not prevent you from soliciting clients, customers, or accounts
(if you are not using Proprietary Information to do so) for purposes that are
not in actual or potential competition with the Company;

 

 

 

 

 

 

 

 

 

                                               
(iii)                               Solicit or Hire Company Employees and
Independent Contractors.  You will not, either alone or in association with
others, actually or attempt to (x) solicit, recruit or induce any Company
employee or independent contractor to leave the Company’s service or
(y) solicit, recruit, hire, or engage as an employee or independent contractor
any individual whom the Company employed or engaged at any time while you were
employed by the Company, except for an individual whose employment or other
service relationship with the Company ended at least six months before the date
of your action; and/or

 

 

 

 

 

 

 

 

 

                                               
(iv)                              Disclose or Utilize Product Development.  You
will not, either alone or in association with others, disclose to, or utilize
for the benefit of, any entity other than the Company, any systems or product
development ideas, concepts, or strategies that you or others in communication
with you explored, generated, initiated, or discussed for potential
implementation during your employment with the Company, even if the Company has
not implemented such ideas, concepts, or strategies by the time your employment
with the Company ends.

 

 

 

 

 

 

 

 

 

  For the purposes of subsection (ii) “Solicit Clients, Customers, or Accounts”,
the terms “customer,” “client,” or “account” as applied to governmental agencies
will mean the agency or department for which any of the products or services of
the Company are sold or performed during the applicable period, any related
program office, and any agency, department, or office that succeeds to the
functions of any agency, department, or office to which the Company then
provides or within the preceding 12 months provided goods or services (to the
extent that the successor replaces part or all of the customer or client to
which the Company provided goods or services).

 

8

--------------------------------------------------------------------------------


 

 

 

General

 

To the extent that you and the Company agree at any time to enter into separate
agreements containing restrictive covenants with different or inconsistent terms
than those contained herein, you and the Company acknowledge and agree that such
different or inconsistent terms shall not in any way affect or have relevance to
the Restrictive Covenants contained herein, and the terms of these Restrictive
Covenants do not supersede or amend any others currently or in the future in
place.

 

 

 

 

 

 

 

 

 

By accepting this Option grant, you agree that the provisions of this
Restrictive Covenants section (and the related Restrictive Covenants Clawback
section) are reasonable and necessary to protect the legitimate interests of the
Company.

 

 

 

Notices

 

Any notice you give to the Company must follow the procedures then in effect. If
no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary (or to the Chair of the Committee
if you are then serving as the sole Secretary). If mailed, you should address it
to the Company’s Secretary (or the Chair of the Committee) at the Company’s then
corporate headquarters, unless the Company directs optionees to send notices to
another corporate department or to a third party administrator or specifies
another method of transmitting notice. The Company and the Committee will
address any notices to you using its standard electronic communications methods
or at your office or home address as reflected on the Company’s personnel or
other business records. You and the Company may change the address for notice by
like notice to the other, and the Company can also change the address for notice
by general announcements to optionees.

 

 

 

Amendment

 

Subject to any required action by the Committee or the shareholders of the
Company, the Company may cancel the Option and provide a new Award in its place,
provided that the Award so replaced will satisfy all of the requirements of the
Plan as of the date such new Award is made and no such action will adversely
affect the Option to the extent then exercisable.

 

 

 

Plan Governs

 

Wherever a conflict may arise between the terms of this Grant Agreement and the
terms of the Plan, the terms of the Plan will control. The Committee may adjust
the number of Option Shares and the Exercise Price and other terms of the Option
from time to time as the Plan provides.

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

The exercisability of 50% of the Shares covered by the Option (the “Performance
Option Shares”) is subject to the following conditions:

 

A.   Service Condition

 

The Performance Option Shares will become exercisable according to the
applicable schedule described in Paragraph C below, provided you remain employed
by the Company as of each applicable exercisability date set forth below.

 

B.   Performance Conditions

 

1.   The Company’s average closing price per Share as reported on the NASDAQ
Global Select Market during at least one measurement period (as described below)
must be at least 25% higher than the Exercise Price per Share specified in the
Stock Option Grant Summary.

 

2.   The measurement period will consist of the applicable trading days in any
consecutive 30 (thirty) calendar day period preceding the first, second and/or
third anniversaries of the Date of Grant.

 

3.   On each anniversary of the Date of Grant (or as promptly as practicable
thereafter), the Company will calculate the average closing price for the
applicable measurement periods preceding such date in order to determine if the
performance condition has been satisfied.

 

C.   Exercisability

 

1.   Performance Condition Achieved prior to First Anniversary of Date of Grant.
If the performance condition is achieved prior to the first anniversary of the
Date of Grant, the Performance Option Shares will become exercisable in equal
installments pursuant to the following schedule:

 

Exercisability Date

 

Proportion of Performance Option Shares Exercisable as
of the Exercisability Date

1st anniversary of Date of Grant

 

One-third of the Performance Option Shares

2nd anniversary of Date of Grant

 

One -third of the Performance Option Shares

3rd anniversary of Date of Grant

 

One-third of the Performance Option Shares

 

2.   Performance Condition Achieved after First Anniversary but before Second
Anniversary of the Date of Grant. If the performance condition is achieved after
the first anniversary but before the second anniversary of the Date of Grant,
the Performance Option Shares will become exercisable pursuant to the following
schedule:

 

Exercisability Date

 

Proportion of Performance Option Shares Exercisable as
of the Exercisability Date

1st anniversary of Date of Grant

 

-0-

2nd anniversary of Date of Grant

 

Two-thirds of the Performance Option Shares

3rd anniversary of Date of Grant

 

One-third of the Performance Option Shares

 

3.   Performance Condition Achieved after Second Anniversary but before Third
Anniversary of the Date of Grant. If the performance condition is achieved after
the second anniversary but before the third anniversary of the Date of Grant,
the Performance Option Shares will become fully exercisable as of such third
anniversary pursuant to the following schedule:

 

10

--------------------------------------------------------------------------------


 

Exercisability Date

 

Proportion of Performance Option Shares Exercisable as
of the Exercisability Date

1st anniversary of Date of Grant

 

-0-

2nd anniversary of Date of Grant

 

-0-

3rd anniversary of Date of Grant

 

100% of the Performance Option Shares

 

4.   Performance Condition Not Achieved before the Third Anniversary of the Date
of Grant. Except in the event of death, Disability or a Change of Control prior
to the third anniversary of the Date of Grant (in which case the terms set forth
in the Grant Agreement will apply and, for the avoidance of doubt, the
performance condition will no longer be applicable), if the performance
condition is not achieved by the third anniversary of the Date of Grant, no
portion of the Performance Option Shares will become exercisable and the
Performance Option Shares shall be forfeited.

 

11

--------------------------------------------------------------------------------
